Citation Nr: 0806277	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
meniscectomy of the right knee with instability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee with painful limitation of 
motion, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the right knee with limitation of extension, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from May 1968 to October 1969 
and had active duty for training with the Kentucky Army 
National Guard from October 1965 to March 1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

Procedurally, this case was previously before the Board in 
December 2005 and was remanded for further development.  
After the development was completed, the case was 
readjudicated.  A June 2006 rating decision found clear and 
unmistakable error (CUE) regarding the July 2002 rating 
decision.  The CUE finding resulted in separate ratings for 
the veteran's service-connected right knee disability.  The 
veteran is separately rated for status post meniscectomy of 
the right knee with mild instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and assigned a noncompensable rating, 
effective October 21, 1969, and a 10 percent rating from 
September 17, 1970.  The veteran is separately rated for 
degenerative joint disease with painful limitation of motion 
of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, and assigned a 10 percent rating effective June 24, 
2002.  Additionally, a second June 2006 rating decision 
granted the veteran service connection for arthritis of the 
right knee with limitation of extension with an evaluation of 
20 percent, effective March 9, 2006.  In all, the veteran 
receives a 40 percent combined evaluation for his service-
connected right knee disability.  Based on the above 
procedural history, the Board has recharacterized the issue 
on appeal as reflected on the title page. 

This case was again before the Board in November 2006, 
wherein the Board remanded the increased rating claims at 
issue for additional development.  The case has been returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-
connected residuals of a meniscectomy of the right knee with 
instability have been manifested by no more than slight 
instability. 

2.  Throughout the rating period on appeal, the degenerative 
joint disease of the right knee has been productive of pain 
and swelling upon motion of his knee, with flexion limited to 
no less than 112 degrees.

3.  Throughout the relevant rating period on appeal, the 
veteran's arthritis of the right knee is manifested by 
limitation of extension to no worse than 15 degrees.

CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a meniscectomy of the right knee 
with instability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 5257 (2007).

2.  The criteria are not met for a rating higher than 10 
percent for degenerative joint disease of the right knee with 
painful limitation of motion.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 
(2007).

3.  The criteria are not met for a rating higher than 20 
percent for arthritis of the right knee with limitation of 
extension.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2002 and December 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims for increased disability ratings.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

In addition, the December 2006 letter explained the basis for 
determining an effective date upon the grant of service 
connection for an increased rating, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claims, no effective date will be 
assigned.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").  See also Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, VCAA notice.  As such, there was no 
defect with respect to timing of the VCAA notice.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Residuals of a Meniscectomy of the Right Knee with 
Instability

The veteran's residuals of a meniscectomy of the right knee 
with instability is rated as 10 percent disabling pursuant 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes 
that the veteran's 10 percent disability evaluation for his 
meniscectomy of the right knee with instability has been in 
effect for more than 20 years and is protected.  See 
38 C.F.R. §  3.951(b) (2007) ("A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.").

A 10 percent disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent 
disability evaluation is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  Id.  For the 
next higher 30 percent disability evaluation, there must be 
severe knee impairment, with recurrent subluxation or lateral 
instability.  Id.

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating for his residuals of a meniscectomy 
of the right knee with instability is most appropriate.  
38 C.F.R. § 4.7.  The objective clinical evidence of record 
does not show he has moderate recurrent instability and there 
is no clinical evidence of subluxation, according to the 
March 2006 VA examination report.  In this regard, the Board 
points out that the veteran's VA examination was negative for 
objective evidence of subluxation, abnormal movement, or 
deformity.  In fact, there was no objective evidence of 
instability, as his right knee ligaments were stable.  See 
38 C.F.R. §  3.951(b).   Although he had crepitation, the 
veteran does not require any assistive devices.  Moreover, 
there was no evidence of muscle atrophy.  Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that his 
residuals of a meniscectomy of the right knee with 
instability has caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
current 10-percent rating) or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Degenerative Joint Disease of the Right Knee with Painful 
Limitation of Motion

The veteran is currently assigned a 10 percent disability 
evaluation for his degenerative joint disease of the right 
knee with painful limitation of motion.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, and is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Id.  A 20 percent rating is warranted when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The Board notes that for the purpose of 
rating disability from arthritis, the knee is considered to 
be a major joint.  38 C.F.R. § 4.45.

The objective clinical evidence of record does not show the 
veteran has flexion limited to 30 degrees.  Indeed, the 
medical evidence of record clearly indicates that he has most 
recently had flexion, at worst, and fully acknowledging his 
pain, to at least 112 degrees.  VA considers "full" range 
of motion for the knee to be from 0 to 140 degrees 
(full extension to full flexion).  See 38 C.F.R. § 4.71, 
Plate II.  Thus, the veteran has, at most, slight limitation 
of flexion in his right knee, insufficient to warrant even 
the lowest possible noncompensable disability evaluation 
under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (a noncompensable rating is assigned 
when flexion is limited to 60 degrees and a 10 percent rating 
is assigned when flexion is limited to 45 degrees; a 20 
percent rating requires flexion limited to 30 degrees).  
Therefore, his symptomatology most closely fits within the 
criteria for the currently assigned 10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260.

In concluding the veteran is not entitled to a higher initial 
rating for his degenerative joint disease of the right knee 
with painful limitation of motion, the Board has considered 
as well whether he has additional functional loss - beyond 
that objectively shown - due to his pain, or because of 
weakness, premature or excess fatigability, incoordination, 
etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no 
indication in the record that his functional ability is 
decreased beyond the limitation of motion already shown on 
examination, even when his symptoms are most problematic.  
Indeed, on VA examination in March 2006, the examiner noted 
that while the right knee pain increased on repetitive 
motion, range of motion also increased to 112 degrees.  As a 
result, his current 10 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting affect on his range of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, permitting the assignment of a 
10 percent rating, but not necessarily more, even when the 
veteran does not have sufficient limitation of motion to 
otherwise warrant this rating since the arthritic pain will 
undoubtedly affect his range of motion.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other applicable Diagnostic 
Codes, including Diagnostic Codes 5256, 5258, and 5262.  
However, there is no evidence that he has ankylosis in his 
right knee, abnormal knee joint motion, or dislocated 
cartilage. As such, the Board does not find that a disability 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee with painful limitation of motion 
is warranted under Diagnostic Codes 5256, 5258, or 5262.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that the 
degenerative joint disease in his right knee with painful 
limitation of motion has caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
current 10-percent rating) or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Arthritis of the Right Knee with Limitation of Extension

The veteran is currently assigned a 20 percent disability 
evaluation for his arthritis of the right knee with 
limitation of extension, pursuant to Diagnostic Code 5261.

Under Diagnostic Code 5261, a 20 percent evaluation is 
warranted when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned for limitation of extension to 
20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The objective clinical evidence of record does not show the 
veteran has extension limited to 20 degrees.  The medical 
evidence of record clearly indicates that he has had 
extension limited to 15 degrees, at its worst.  Therefore, 
his symptomatology most closely fits within the criteria for 
the currently assigned 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

In reaching its conclusion, the Board has appropriately 
considered additional functional loss due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.
In this regard, the Board acknowledges the veteran's 
complaints of right knee pain and swelling noted during range 
of motion testing.  The Board does acknowledge such pain.  
Nevertheless, the test for a higher rating under DeLuca is 
not pain in and of itself, but the additional functional 
limitation that such pain causes.  Here, the objective 
evidence does not reveal findings of additional limited 
extension such as to warrant a higher rating.  Indeed, the 
objective evidence, as noted previously, does not show that 
the veteran was further limited by repeated testing and there 
was no atrophy of musculature reported.  As such, the Board 
finds that such pain has already been fully contemplated in 
the presently assigned 20 percent rating.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other applicable Diagnostic 
Codes, including Diagnostic Codes 5256, 5258, and 5262.  
However, as previously noted, there is no evidence that he 
has ankylosis in his left knee, abnormal knee joint motion, 
or dislocated cartilage. As such, the Board does not find 
that a disability evaluation in excess of 20 percent for 
arthritis of the right knee with limitation of extension is 
warranted under Diagnostic Codes 5256, 5258, or 5262.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that the 
arthritis of the right knee with limitation of extension 
results in marked interference with his employment (meaning 
above and beyond that contemplated by his current 20-percent 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for residuals 
of a meniscectomy of the right knee, with instability, is 
denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, with painful 
limitation of motion, is denied.

The claim for a rating higher than 20 percent for arthritis 
of the right knee with limitation of extension is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


